IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 43 EM 2015
                              :
              Petitioner      :
                              :
                              :
          v.                  :
                              :
                              :
MICHAEL STEVENS,              :
                              :
              Respondent      :


                                       ORDER



PER CURIAM

       AND NOW, this 2nd day of July, 2015, the Petition for Allowance of Appeal is

DISMISSED.       Only final orders of the Superior Court may be challenged through

allocatur review. See 42 Pa.C.S. §724(a). The Superior Court’s remand order, which

specifically noted that jurisdiction was retained, was not final. See Pa.R.A.P. 1112(b)

(defining a final order, for purposes of allocatur, as one which “concludes an appeal,

including an order that remands an appeal, . . . unless the appellate court remands and

retains jurisdiction”).